Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159160(31)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re HOUSE OF REPRESENTATIVES                                                                       Megan K. Cavanagh,
  REQUEST FOR ADVISORY OPINION                                                                                          Justices
  REGARDING CONSTITUTIONALITY OF
  2018 PA 368 & 369                                                 SC: 159160
  _______________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Seher Khawaja, Lynn Hecht Schafran, and Jennifer M Becker to appear and
  practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 3, 2019

                                                                               Clerk